Name: Commission Regulation (EEC) No 31/81 of 1 January 1981 amending Regulation (EEC) No 2682/77 on the recording of quotations and the fixing of average prices and representative prices for table wines, following the accession of Greece
 Type: Regulation
 Subject Matter: trade policy;  Europe;  beverages and sugar;  prices
 Date Published: nan

 Avis juridique important|31981R0031Commission Regulation (EEC) No 31/81 of 1 January 1981 amending Regulation (EEC) No 2682/77 on the recording of quotations and the fixing of average prices and representative prices for table wines, following the accession of Greece Official Journal L 002 , 01/01/1981 P. 0026 - 0027 Finnish special edition: Chapter 3 Volume 13 P. 0005 Spanish special edition: Chapter 03 Volume 21 P. 0004 Swedish special edition: Chapter 3 Volume 13 P. 0005 Portuguese special edition Chapter 03 Volume 21 P. 0004 COMMISSION REGULATION (EEC) No 31/81 of 1 January 1981 amending Regulation (EEC) No 2682/77 on the recording of quotations and the fixing of average prices and representative prices for table wines, following the accession of Greece THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, and in particular Article 73 (1) thereof, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine (1), as last amended by the Act of Accession of Greece (2), and in particular Article 4 (3) thereof, Whereas Commission Regulation (EEC) No 2682/77 of 5 December 1977 (3), as last amended by the Act of Accession, specifies the representative markets and the minimum quantities that must be transacted for the price to be taken into consideration; Whereas with regard to Greece, the number of quotation centres specified by the abovementioned Regulation is disproportionate to the quantity of wine marketed in that country ; whereas, furthermore, the quantities for which the quotations are normally recorded on the Greek representative markets are, at the present time, smaller than those of the representative markets of the other Member States ; whereas in order to permit a fair assessment of the prices on the Greek wine market, Regulation (EEC) No 2682/77 should be amended as regards the number of Greek representative markets and, during a transitional period, the quantities to be taken into consideration; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 2682/77 is amended as follows: 1. Article 2a is replaced by the following text: >PIC FILE= "T0020100"> 2. Article 7 is amended as follows: the following subparagraph is added to paragraph 1: "In the case of Greece, however, and for a period lasting until 31 December 1982 this information shall concern: - at least 100 hl for table wines of the R I and A I types, - at least 50 hl for table wines of the R II type." 3. The following subparagraph is added to Article 10: "In the case of Greece, however, and for a period lasting until 31 December 1982, the quantities to be disregarded shall be those of less than: - 1 000 hl for table wines of the R I and A I types, - 500 hl for table wines of the R II type." Article 2 This Regulation shall enter into force on 1 January 1981. (1) OJ No L 54, 5.3.1979, p. 1. (2) OJ No L 291, 19.11.1979, p. 17. (3) OJ No L 312, 6.12.1977, p. 8. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 January 1981. For the Commission The President Roy JENKINS